DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 Paragraph 1 regarding the rejection of Claim 1 and on Page 9 Paragraphs 1-2 regarding the rejection of Claim 20 under 35 U.S.C. 103 over Kaya in view of Tanaka has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Tanaka remains applicable to the invention as claimed.
	Applicant’s argument on Pages 9-10 Paragraphs 3-4 (of Page 9) regarding the rejection of Claims 2-4, 10-12, 14, and 16 under 35 U.S.C. 103 over Kaya, Tanaka, and Messerly, Claims 8 and 18 under 35 U.S.C. 103 over Kaya, Tanaka, and Steins, Claims 7 and 19 under 35 U.S.C. 103 over Kaya, Tanaka, and Robinson, and Claims 8 and 9 under 35 U.S.C. 103 over Kaya, Tanaka, and Mauldin have been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Messerly, Steins, Robinson, and Mauldin remain applicable to the invention as claimed.

Claim Objections
Claims 6 and 18 are objected to because of the following informalities: an error in dependency. As written, Claims 6 and 18 are dependent on Claims 5 and 17, respectively, both of which have been withdrawn. In order to overcome the objection, Claims 6 and 18 should be amended to be dependent on Claims 1 and 13, respectively. For purposes of examination, Claims 6 and 18 are interpreted as being dependent upon Claims 1 and 13, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170095226) in view of Vaidya et al. (WO 2020083863), cited from its respective US Patent Application Publication containing the same information, US 20210378758.
	Regarding Claims 1 and 13, Tanaka teaches an ultrasound imaging system, ([0030] “an ultrasonic diagnostic apparatus”), comprising an image processor, ([0046] “processing circuitry 15”), configured to:
	a) receive input data for capturing ultrasound images of a region of interest along a first plane, ([0054] “The B-mode processing circuitry 12 and the Doppler processing circuitry 13 according to the first embodiment can process both two-dimensional reflected wave data and three-dimensional reflected wave data,” where the first plane is demonstrated by the imaging field shown in Fig. 6A, re-produced and annotated by examiner below), the input data including an indication, ([0084] “the indicator”), that a needle will be inserted along a second plane into the region of interest, and the second plane being orthogonal to the first plane (as demonstrated in Fig. 6A, re-produced and annotated by examiner below); and
b) capture the ultrasound images sequentially along the first plane ([0059] “The image generating function 151 typically converts (performs scan conversion) a scanning-line signal sequence from an ultrasound scan into a scanning-line signal sequence in a video format typified by, for example, television and generates ultrasound image data for display,” where the ultrasound image is captured along the plane as demonstrated in Fig. 6A, re-produced below).

    PNG
    media_image1.png
    344
    573
    media_image1.png
    Greyscale

Fig. 6A of Tanaka
Furthermore, Tanaka teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [0046] (“The ultrasonic diagnostic apparatus illustrated in FIG. 1 stores processing functions in the internal storage circuitry 16 as computer programs executable by a computer.”).
However, Tanaka does not explicitly teach an image processor configured to calculate a probability that the needle will intersect the first plane at each of a plurality of particular areas, wherein the probability is based on the input data, the ultrasound images, and one or more of a density of the tissue depicted in the region of interest, a physical property of the needle, an elevation profile of an ultrasound beam of the ultrasound imaging system, and a depth of the needle placement, respectively; determine one or more high-confidence areas of the region of interest where the needle will intersect the first plane based on the probability that the needle will intersect the first plane at any portion of each of the particular areas; and display at least one of the ultrasound images and one or more on-screen markers corresponding to the one or more high-confidence areas.
In an analogous interventional device estimation field of endeavor, Vaidya teaches an ultrasound imaging system, ([0042] “acoustic imaging system 100”), comprising an image processor, ([0063] “processor 112”), configured to:
a) calculate a probability, (Fig. 7 “Mark the tip probability 730” and [0094] “Acoustic imaging instrument 110 may display a circular marker 22-8d1 having a first color (e.g., green) designating a large region in the acoustic image for the estimated range of locations of tip 22 before the techniques above are applied” where it is understood by one of ordinary skill in the art that the size the marker 22-8d1 is a calculated probability of the needle intersection point by the processor, which can be repeated for a plurality of particular areas, see [0105] “An operation 980 includes displaying on display device 116 one or more markers to indicate on the acoustic images the estimated range of locations of tip 22 of intervention device 20 in the image plane.”), that the needle, ([0053] “intervention device 20”), will intersect the first plane, ([0086] “Operation 720 predicts a distribution of likely locations of tip 22 in the acoustic image.”), at each of a plurality of particular areas, (“processor 112 may be configured to ascertain an estimated range of locations of tip 22 of intervention device 20 in the image plane”), wherein the probability is based on the input data, ([0046] “The delay circuit may be a circuit for setting delay times in transmission timings of drive signals for individual paths corresponding to the transducer elements of acoustic probe 120 and may delay the transmission of the drive signals for the set delay times to concentrate the acoustic beams to produce acoustic probe signal 15 having a desired profile for insonifying a desired image plane.”), the ultrasound images, ([0063] “Image 315 illustrates sensor data obtained by processor 112”), and one or more of a density of the tissue depicted in the region of interest, a physical property of the needle, ([0086] “processor 112 may be configured to ascertain an estimated range of locations of tip 22 of intervention device 20 in the image plane using: […] the approximate angular orientation of intervention device 20 with respect to the image plane”), an elevation profile of an ultrasound beam of the ultrasound imaging system, and a depth of the needle placement, ([0086] “processor 112 may be configured to ascertain an estimated range of locations of tip 22 of intervention device 20 in the image plane using: […] the known distance D from passive sensor 23 to tip 22 of intervention device 20”), respectively; 
b) determine one or more high-confidence areas of the region of interest, ([0094] “Acoustic imaging instrument 110 may display a circular marker 22-8d1 having a first color (e.g., green) designating a large region in the acoustic image for the estimated range of locations of tip 22 before the techniques above are applied”), where the needle will intersect the first plane, ([0105] “An operation 980 includes displaying on display device 116 one or more markers to indicate on the acoustic images the estimated range of locations of tip 22 of intervention device 20 in the image plane,”), based on the probability that the needle will intersect the first plane at any portion of each of the particular areas (as discussed above); and 
c) display at least one of the ultrasound images and one or more on-screen markers corresponding to the one or more high-confidence areas ([0050] “Processor 112 may reconstruct acoustic data received from receiver unit 115 into an acoustic image corresponding to the image plane which intercepts area of interest 10, and subsequently causes display device 116 to display this image” and Fig. 8, re-produced below, demonstrating acoustic image 800 and markers 22-8d1 and 22-8d2).

    PNG
    media_image2.png
    491
    712
    media_image2.png
    Greyscale

Fig. 8 of Vaidya
Furthermore, Vaidya teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [0042] (“Memory (e.g., nonvolatile memory) associated with processor 112 may store therein computer-readable instructions which cause a microprocessor of processor 112 to execute an algorithm to control acoustic imaging system 100 to perform one or more operations or methods […]. The instructions may be stored on a computer program product.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tanaka and Vaidya because the displayed needled tip position must never lag the actual tip position, as taught by Vaidya in [0004], it may be beneficial for the physician, prior to the procedure, to confirm several high-confidence areas in which the needle will intersect the first plane, based on probability, which demonstrates the needle trajectory and the needle’s tip’s endpoint, which is the focus of attention, as taught by Vaidya in [0004]. In some instances, it is not possible or practical to place a sensor or tracking device right at the tip of the device, as taught by Vaidya in [0005], thus pre-procedural planning, probability, and estimation via the combination of Tanaka and Vaidya is advantageous.
Regarding Claims 3 and 15, the modified system of Tanaka teaches all limitations of Claims 1 and 13, as discussed above. Furthermore, Vaidya teaches wherein each of the one or more high-confidence areas corresponds respectively to a particular depth within the region of interest from an ultrasound transducer of the imaging system ([0073] “the image plane is shown as the XZ plane. θ is the angle between the shaft of intervention device (e.g., needle) 20 and a projection in the XY plane. ψ is the angle between the projection in the XY plane and the X axis. D is the actual physical distance between acoustic sensor 23 and tip 22 of intervention device 20 and d is the effective distance in the image plane (XZ plane) between acoustic sensor 23 and tip 22 of intervention device 20” and [0086] “processor 112 may be configured to ascertain an estimated range of locations of tip 22 of intervention device 20 in the image plane using: […] the known distance D from passive sensor 23 to tip 22 of intervention device 20”). 
Furthermore, Vaidya teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [0042] (“Memory (e.g., nonvolatile memory) associated with processor 112 may store therein computer-readable instructions which cause a microprocessor of processor 112 to execute an algorithm to control acoustic imaging system 100 to perform one or more operations or methods […]. The instructions may be stored on a computer program product.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Vaidya because this allows the combination to adjust the calculations, depending on the specific needle device used for the procedure, as the needle shaft varies in offset from the tip depending on the needle device, as taught by Vaidya. This results in an adaptable combination, which is highly desired in instances of surgical and procedural pre-planning.
Regarding Claim 20, Tanaka teaches an ultrasound imaging system, ([0030] “an ultrasonic diagnostic apparatus”), comprising an image processor, ([0046] “processing circuitry 15”), configured to:
a) receive input data for capturing ultrasound images of a region of interest along a first plane, ([0054] “The B-mode processing circuitry 12 and the Doppler processing circuitry 13 according to the first embodiment can process both two-dimensional reflected wave data and three-dimensional reflected wave data,” where the first plane is demonstrated by the imaging field shown in Fig. 6A, re-produced and annotated by examiner below), the input data including an indication, ([0084] “the indicator”), that a needle will be inserted along a second plane into the region of interest, and the second plane being orthogonal to the first plane (as demonstrated in Fig. 6A, re-produced and annotated by examiner above); and
b) capture the ultrasound images sequentially along the first plane ([0059] “The image generating function 151 typically converts (performs scan conversion) a scanning-line signal sequence from an ultrasound scan into a scanning-line signal sequence in a video format typified by, for example, television and generates ultrasound image data for display,” where the ultrasound image is captured along the plane as demonstrated in Fig. 6A, re-produced above).
However, Tanaka does not explicitly teach an image processor configured to calculate, based on the input data and the ultrasound images, a probability that the needle will intersect the first plane at each of a plurality of particular areas, respectively; determine one or more high-confidence areas of the region of interest where the needle will intersect the first plane based on the probability that the needle will intersect the first plane at any portion of each of the particular areas; and display at least one of the ultrasound images and one or more on-screen markers corresponding to the one or more high-confidence areas.
In an analogous interventional device estimation field of endeavor, Vaidya teaches an ultrasound imaging system, ([0042] “acoustic imaging system 100”), comprising an image processor, ([0063] “processor 112”), configured to:
a) calculate, based on the input data, ([0046] “The delay circuit may be a circuit for setting delay times in transmission timings of drive signals for individual paths corresponding to the transducer elements of acoustic probe 120 and may delay the transmission of the drive signals for the set delay times to concentrate the acoustic beams to produce acoustic probe signal 15 having a desired profile for insonifying a desired image plane.”), and the ultrasound images, ([0063] “Image 315 illustrates sensor data obtained by processor 112”), a probability, (Fig. 7 “Mark the tip probability 730” and [0094] “Acoustic imaging instrument 110 may display a circular marker 22-8d1 having a first color (e.g., green) designating a large region in the acoustic image for the estimated range of locations of tip 22 before the techniques above are applied” where it is understood by one of ordinary skill in the art that the size the marker 22-8d1 is a calculated probability of the needle intersection point by the processor, which can be repeated for a plurality of particular areas, see [0105] “An operation 980 includes displaying on display device 116 one or more markers to indicate on the acoustic images the estimated range of locations of tip 22 of intervention device 20 in the image plane.”), that the needle, ([0053] “intervention device 20”), will intersect the first plane, ([0086] “Operation 720 predicts a distribution of likely locations of tip 22 in the acoustic image.”), at each of a plurality of particular areas, respectively (“processor 112 may be configured to ascertain an estimated range of locations of tip 22 of intervention device 20 in the image plane”);
b) determine one or more high-confidence areas of the region of interest, ([0094] “Acoustic imaging instrument 110 may display a circular marker 22-8d1 having a first color (e.g., green) designating a large region in the acoustic image for the estimated range of locations of tip 22 before the techniques above are applied”), where the needle will intersect the first plane, ([0105] “An operation 980 includes displaying on display device 116 one or more markers to indicate on the acoustic images the estimated range of locations of tip 22 of intervention device 20 in the image plane,”), based on the probability that the needle will intersect the first plane at any portion of each of the particular areas (as discussed above); and 
c) display at least one of the ultrasound images and one or more on-screen markers corresponding to the one or more high-confidence areas ([0050] “Processor 112 may reconstruct acoustic data received from receiver unit 115 into an acoustic image corresponding to the image plane which intercepts area of interest 10, and subsequently causes display device 116 to display this image” and Fig. 8, re-produced above, demonstrating acoustic image 800 and markers 22-8d1 and 22-8d2).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tanaka and Vaidya because the displayed needled tip position must never lag the actual tip position, as taught by Vaidya in [0004], it may be beneficial for the physician, prior to the procedure, to confirm several high-confidence areas in which the needle will intersect the first plane, based on probability, which demonstrates the needle trajectory and the needle’s tip’s endpoint, which is the focus of attention, as taught by Vaidya in [0004]. In some instances, it is not possible or practical to place a sensor or tracking device right at the tip of the device, as taught by Vaidya in [0005], thus pre-procedural planning, probability, and estimation via the combination of Tanaka and Vaidya is advantageous.

Claims 2, 4, 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170095226) in view of Vaidya et al. (WO 2020083863), cited from its respective US Patent Application Publication containing the same information, US 20210378758, as applied to Claim 1 above, and further in view of Messerly (WO 2013059714).
Regarding Claims 2 and 14, the modified system of Tanaka teaches all limitations of Claim 1, as discussed above. However, the modified system of Tanaka does not explicitly teach wherein the needle is inserted along the second plane via a needle-guidance system, the needle-guidance system being affixed to an ultrasound transducer of the ultrasound imaging system.
In an analogous ultrasound imaging field of endeavor, Messerly teaches an ultrasound imaging system, ([00025] “an ultrasound imaging system 10”), wherein the needle is inserted along the second plane, ([00028] “a needle 84 […] follows an angled catheter insertion path […] to intercept the target location 88.”), via a needle-guidance system, ([00026] “A needle guide 60”), the needle-guidance system being affixed to an ultrasound transducer of the ultrasound imaging system ([00026] (“A needle guide 60 is slidably attached to the cap 50” and Fig. 3, re-produced below).
Furthermore, Messerly teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [00061] (“computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise physical (or recordable-type) computer-readable storage media, such as, RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer.”).

    PNG
    media_image3.png
    665
    372
    media_image3.png
    Greyscale

Fig. 3 of Messerly
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because having the guide attached directly to the transducer of the ultrasound system ensures the needle intercepts the target location or anatomy, as taught by Messerly in [00029].
Regarding Claims 4 and 16, the modified system of Tanaka teaches all the limitations of Claims 1 and 13, as discussed above. Furthermore, Tanaka teaches wherein the ultrasound imaging system is further configured to:
a) detect that the needle has intersected the first plane ([0067] “The acquisition function 153 […] acquires first positional information and second positional information. The first positional information indicates the position of the puncture needle 5 in the space from which the ultrasonic image is acquired. The second positional information indicates the position of the puncture needle 5 included in the ultrasonic image.”); and
b) provide an indication on the display of the needle’s location within the first plane on the ultrasound images ([0067] “the acquisition function 153 acquires the positional information on the puncture needle 5 in the space from which the ultrasonic image is acquired and the position of the puncture needle 5 displayed in the ultrasonic image.”).
However, the modified system of Tanaka does not explicitly teach wherein the system is configured to automatically remove the one or more on-screen markers from the display.
In an analogous ultrasound imaging field of endeavor, Messerly teaches wherein the ultrasound imaging system is further configured to automatically remove the one or more on-screen markers from the display ([00044] “the user can toggle between the various catheter lengths […] one example of such toggling, wherein the catheter length is selected by the clinician via successive pressing of the catheter length selection button 112, which toggles between the length selections of 1.16 inches (FIG. 9A) […] and no selected catheter length (FIG. 9C),” demonstrated by Figs. 9A and 9C, re-produced below, where the depth markers 108 are on-screen markers corresponding with the one or more high confidence areas, as they indicate where the needle will go).

    PNG
    media_image4.png
    613
    415
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    616
    420
    media_image5.png
    Greyscale

Figs. 9A and 9C of Messerly
Furthermore, Messerly teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [00061] (“computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise physical (or recordable-type) computer-readable storage media, such as, RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because it simplifies the display and therefore makes it easier for the user to comprehend at what exact depth the needle needs to be guided to in order to reach the target location. 
Regarding Claim 10, the modified system of Tanaka teaches all limitations of Claim 1, as discussed above. However, the modified system of Tanaka does not explicitly teach wherein the image processor is further configured to: receive a selection of a single on-screen marker from the one or more on-screen markers; and remove the unselected one or more on-screen markers from the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Messerly teaches wherein the image processor, ([00026] “a processor”), is further configured to:
a) receive a selection of a single on-screen marker from the one or more on-screen markers, ([0038] “an interface that enables the user to select one or more possible catheter lengths that can be toggled through by the user in order to select a catheter having sufficient length to reside within the imaged vessel. In particular, the depiction 120 […] shows a touchscreen interface including a catheter length selection field 122 listing the available catheter lengths as buttons 124 that can be toggled on or off by the user,” where the selection of catheter lengths is the one or more on-screen markers); and 
b) remove the unselected one or more on-screen markers from the ultrasound image, ([00044] “the user can toggle between the various catheter lengths […] one example of such toggling, wherein the catheter length is selected by the clinician via successive pressing of the catheter length selection button 112, which toggles between the length selections of 1.16 inches (FIG. 9A) […] and no selected catheter length (FIG. 9C)” and Figs. 9A and 9C, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because it not only simplifies the display for ease of comprehension but also gives the user more control over what he or she needs to see on the screen in order to perform the procedure efficiently.
Regarding Claim 11, the modified system of Tanaka teaches all limitations of Claim 1, as discussed above. However, the modified system of Tanaka does not explicitly teach wherein the image processor is further configured to: receive a selection of at least one selected on-screen markers from the one or more on-screen markers; and modifying a color of the at least one selected on-screen markers.
In an analogous ultrasound imaging field of endeavor, Messerly teaches wherein the image processor, ([00026] “a processor”), is further configured to:
a) receive a selection of at least one selected on-screen markers from the one or more on-screen markers, ([0034] “the system 10 is configured to change the depth markers 107 to a particular icon when that icon is touched or otherwise selected by the user on the display 30.”); and 
b) modifying a color of the at least one selected on-screen markers, ([00034] “For instance, if the "20G" icon of the field 104 is pressed on the display 30 by the user, each of the four depth markers 107 that are overlaid atop the ultrasound image 102 will temporarily be replaced by a gauge icon of identical size and color as the "20G" icon of the icon field 104.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because this allows the user to more easily see, with perhaps a contrasting color of the image, how much of the vessel would be occupied by the selected catheter gauge size, as taught by Messerly in [00034].
Regarding Claim 12, the modified system of Tanaka teaches all limitations of Claim 1, as discussed above. Furthermore, Tanaka teaches wherein the image processor is further configure to display the at least one on-screen markers in a picture-in-picture display (Fig. 5A (51a, 51b, and “M”), re-produced below).

    PNG
    media_image6.png
    290
    319
    media_image6.png
    Greyscale

Fig. 5A of Tanaka
However, the modified system of Tanaka does not explicitly teach wherein the image processor is further configured to display the at least one selected on-screen markers in a picture-in-picture on the display.
In an analogous ultrasound imaging field of endeavor, Messerly teaches wherein the image processor, ([00026] “a processor”), is further configured to receive a selection of at least one selected on-screen markers from the one or more on-screen markers, ([00038] “an interface that enables the user to select one or more possible catheter lengths that can be toggled through by the user in order to select a catheter having sufficient length to reside within the imaged vessel. In particular, the depiction 120 […] shows a touchscreen interface including a catheter length selection field 122 listing the available catheter lengths as buttons 124 that can be toggled on or off by the user,” where the selection of catheter lengths is the one or more on-screen markers”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because it not only simplifies the display for ease of comprehension but also gives the user more control over what he or she needs to see on the screen in order to perform the procedure efficiently.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170095226) in view of Vaidya et al. (WO 2020083863), cited from its respective US Patent Application Publication containing the same information, US 20210378758, as applied to Claim 1 above, and further in view of Steins et al. (US 6733458).
Regarding Claims 6 and 18, the modified system of Tanaka teaches all limitations of Claims 1 and 13, as discussed above. However, the modified system of Tanaka does not explicitly teach wherein the determination of the one or more high-confidence areas is further based on calculating a potential deflection of the needle during insertion based at least on one of the density of the tissue and the physical properties of the needle.
In an analogous ultrasound imaging field of endeavor, Steins teaches an ultrasound imaging system, (Column 5 Lines 1-2 “an ultrasound system 100”), wherein the determination of the one or more high-confidence areas, (Column 15 Line 48 “predicted trajectory 214”), is further based on calculating a potential deflection of the needle during insertion, (Column 11 Lines 5-13 “The needle target buffer 128 stores reference data regarding the tolerances and/or error in the position and/or orientation data returned by the location sensors 130, 134 and also the potential deflection of the invasive device 132 being used. Since there may be error in the accuracy of the location sensors 130, 134 or potential deflection of the invasive device 132, it is important to convey this error in the graphical display of the needle trajectory to the clinician performing the biopsy.”), based at least on one of the density of the tissue and the physical properties of the needle (Column 17 Lines 17-31 “In addition, invasive medical implements of the type described herein are typically somewhat flexible in their structure. As they are inserted into the subject, they tend to bend or deflect. This deflection will cause divergence in the projected trajectory of the implement from the actual trajectory. The projected trajectory is computed under the assumption that the invasive implement, i.e. its orientation, will remain straight and not bend as it is inserted into the body. The disclosed embodiments compensate for deviations in the actual trajectory of the invasive device to properly compute the projected trajectory. The amount of deflection is dependent upon the hardness of the medium, the homogeneity of the medium, and the characteristics of the invasive device such as its thickness or gauge, the material it is fabricated from and its structure.”).
Furthermore, Steins teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in Column 8 Lines 54-63 (“The system controller 122 controls and coordinates the functions of the ultrasound and guidance subsystems. In one embodiment, the system controller includes The term "system controller" broadly refers to the appropriate hardware and/or software components of the ultrasound system 100 that can be used to implement the preferred embodiments described herein. It should be understood that any appropriate hardware (analog or digital) or software can be used and that the embodiments described herein can be implemented exclusively with hardware.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Steins because it assists the user in conceptualizing a boundary the needle will stay within, given some error, or bending.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170095226) in view of Vaidya et al. (WO 2020083863), cited from its respective US Patent Application Publication containing the same information, US 20210378758, as applied to Claim 1 above, and further in view of Robinson (US 20120059260).
Regarding Claims 7 and 19, the modified system of Tanaka teaches all limitations of Claims 1 and 13, as discussed above. Furthermore, Vaidya teaches determining the one of more high-confidence areas ([0094] “Acoustic imaging instrument 110 may display a circular marker 22-8d1 having a first color (e.g., green) designating a large region in the acoustic image for the estimated range of locations of tip 22 before the techniques above are applied”).
However, the modified system of Tanaka does not explicitly teach wherein the ultrasound images along the first plane comprise an elevation thickness which varies as a function of depth; and the determining of the one or more high-confidence areas is further based on the elevation thickness at each high-confidence area within the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Robinson teaches an ultrasound imaging system, ([0051] “The conventional biopsy guide system 100 comprises a 1D ultrasound transducer 103.”), wherein:
a) the ultrasound images along the first plane comprise an elevation thickness, ([0007] “the focal characteristics in the elevation direction generally referred to as “slice thickness””), which varies as a function of depth ([0007] “as depth increases the slice thickness decreases”); and 
b) the determining of the one or more high-confidence areas is further based on the elevation thickness at each high-confidence area within the ultrasound image ([0021] “the proposed biopsy guide system that provides for multiple needle entry locations would allow a user to choose the most appropriate location for a given situation” and [0052] “biopsy path 107”).
Furthermore, Robinson teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, as in [0058] (“The invention may be implemented by means of hardware comprising several distinct elements, and/or by means of a suitably programmed processor.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Robison because it is known that as slice thickness decreases, the spatial resolution increases, and thus so does the depth, thereby creating a high quality image closer to the depth of the targeted area.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170095226) in view of Vaidya et al. (WO 2020083863), cited from its respective US Patent Application Publication containing the same information, US 20210378758, as applied to Claim 1 above, and further in view of Mauldin et al. (US 20160374644).
Regarding Claim 8, the modified system of Tanaka teaches all limitations of Claim 1, as discussed above. However, the modified system of Tanaka does not explicitly teach wherein the image processor is further configured to: receive input data indicating a target within the region of interest; determine whether a high confidence area overlaps the target; and notifying an operator of the ultrasound imaging system whether the high-confidence area overlaps the target.
In an analogous ultrasound imaging field of endeavor, Mauldin teaches an ultrasound imaging system, ([0073] “2D ultrasound system 200”), wherein the image processor, ([0058] “at least one processor control circuit 104”), is further configured to:
a) receive input data indicating a target within the region of interest ([0074] “ultrasound system 200 automates identification of target anatomy 250, provides an indication of the target mid-line and depth 260, and provides indication of transducer motion required to align target anatomy with a desired probe path.”); 
b) determine whether a high confidence area overlaps the target ([0097] “A determination is then made by an arbiter or similar device to decide whether the target anatomy is centered within the needle path 650.”); and 
c) notifying an operator of the ultrasound imaging system whether the high-confidence area overlaps the target, ([0131] “a translational alignment of the ideal needle path, denoted by an indicator symbol 1740,” where the indicator is notifying an operator).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because an “unguided,” or without a determination and notification, procedure can result in failure of the procedure, which can include incorrect needle insertion location or use of an incorrect needle angle during penetration, as taught by Mauldin in [0009].
Regarding Claim 9, the modified system of Tanaka teaches all limitations of Claim 8, as discussed above. Furthermore, Tanaka teaches wherein the image processor is further configured to determine that the needle is being inserted into the region of interest along the second plane (Abstract “The acquiring function acquires first positional information indicating the position of a puncture needle in a space from which the ultrasonic image is acquired and second positional information indicating the position of the puncture needle included in the ultrasonic image.”).
However, the modified system of Tanaka does not explicitly teach wherein the image processor is further configured to: determine that the needle is being inserted into the region of interest along the second plane; determine whether the high-confidence area remains overlapping with the target; and in response to determining that the high-confidence area no longer overlaps with the target, notifying the operator that the high-confidence area does not overlap with the target.
In an analogous ultrasound imaging field of endeavor, Mauldin teaches wherein the image processor, ([0058] “at least one processor control circuit 104”), is further configured to:
a) determine whether the high-confidence area remains overlapping with the target ([0097] “A determination is then made by an arbiter or similar device to decide whether the target anatomy is centered within the needle path 650.”); and 
b) in response to determining that the high-confidence area no longer overlaps with the target, notifying the operator that the high-confidence area does not overlap with the target ([0136] “Once proper translation is achieved to bring the target anatomy indicator in a portion of the image plane accessible by the needle 1960 through the needle guide 1920, indicator symbol 1940 is displayed and ideal needle path is determined. […] a needle rotation indicator 1870 is displayed to orient the user as to the needle angle adjustment required to place the needle on the ideal needle path.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because an “unguided,” or without determination and notification, procedure can result in failure of the procedure, which can include incorrect needle insertion location or use of an incorrect needle angle during penetration, as taught by Mauldin in [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793